United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, BETHLEHEM
AIRPORT POST OFFICE, Allentown, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 20-0995
Issued: January 29, 2021

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 9, 2020 appellant filed a timely appeal from a February 26, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3
1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral argument request, it was asserted that oral argument should be granted because she had
been injured at work and denied. The Board, in exercising its discretion, denies appellant’s request for oral argument
because the arguments on appeal can adequately be addressed in a decision based on a review of the case record. Oral
argument in this appeal would further delay issuance of a Board decision and not serve a useful purpose. As such, the
oral argument request is denied and this decision is based on the case record as submitted to the Board.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 26, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted January 11, 2020 employment incident.
FACTUAL HISTORY
On January 12, 2020 appellant, then a 33-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 11, 2020 she sustained injuries to her back, neck, left
side of her head, chest, and left rib when her parked postal vehicle was struck by another vehicle
while in the performance of duty. She stopped work on the date of injury.
In an after visit summary dated January 11, 2020, Dr. Priyanka Lauber, an emergency
medicine specialist, noted that appellant was seen following a motor vehicle collision, and
provided a diagnosis of “motor vehicle collision, initial encounter.” She also indicated that various
laboratory and diagnostic tests had been ordered. In a work/school excuse letter of even date,
Dr. Lauber noted that appellant had been seen on that date and could return to work on
January 14, 2020.
By development letter dated January 22, 2020, OWCP informed appellant that additional
medical evidence was necessary to establish her claim. It advised her of the type of medical
evidence necessary to establish her claim and afforded her 30 days to respond.
By decision dated February 26, 2020, OWCP accepted that the January 11, 2020
employment incident had occurred, as alleged. However, it denied the claim, finding that the
medical evidence of record was insufficient to establish a diagnosed medical condition causally
related to the employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted January 11, 2020 employment incident.
On the date of injury, appellant sought emergency medical treatment with Dr. Lauber.
Dr. Lauber, however, only assessed appellant as having been involved in a motor vehicle collision,
which is a description of the incident, not a diagnosis.10 The remainder of the medical evidence
of record, which includes the work/school excuse letter of the same date, similarly did not contain
a firm diagnosis of a medical condition.
As the record lacks rationalized medical evidence establishing a diagnosed medical
condition causally related to the accepted January 11, 2020 employment incident, the Board finds
that appellant has not met her burden of proof to establish her claim.11
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted January 11, 2020 employment incident.

7

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

M.O., Docket No. 19-1398 (issued August 13, 2020); J.L., Docket No. 18-1804 (issued April 12, 2019).

10

See K.V., Docket No. 18-0723 (issued November 9, 2018).

11

See T.O., Docket No. 18-0139 (issued May 24, 2018).

3

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 29, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

